Taliaferro, J.
The relator prayed for a writ of mandamus ordering the Auditor of Public Accounts to issue to him a warrant for $ 1250, the amount of one quarter’s salary, alleged to be due to the relator as judge of the Seventh District Court of New Orleans, on the thirty-first day of December, 1872, and also for the further sum of $1250 for salary due him on the thirty-first of March, 1873.
*407The Attorney General, for the Auditor, filed an exception that the relator had no cause of action. The court below made the mandamus peremptory to the extent of ordering the Auditor to issue his warrant in favor of the relator for salary due him prior to the fourteenth December, 1872, but discharged it in so far as it required the Auditor to issue a warrant for salary alleged to be due subsequent to that time. The relator has appealed. From the statement of facts found in the record it appears that the relator was elected judge of the Seventh District Court of New Orleans on November 4, 1872; was commissioned and took the oath of office ; that he entered upon the discharge of the duties of the office and continued to discharge those duties until the going into effect of an act of the Legislature passed on the fourteenth of December, 1872, abolishing the Seventh District Court of New Orleans. The relator specially charges that the said act of the Legislature is unconstitutional, void and without effect. The solution of this question is necessary in the decision of this case.
Looking to article 83 of the constitution, we should consider the reason upon which it rests and the purposes which the framers of the constitution intended it should accomplish. There were six district courts in New Orleans when the constitution of 1868 went into effect. The growth of the city, the increase of its population and business, a possible increase of litigation might render it desirable, and it might become important to the public interests that the number of district courts should be increased. On the other hand, a stationary condition or a retrograding state in the amount of population, or even a decrease of litigation might require a decrease in the number of the courts. The same reason upon which the power of the Legislature rests to increase the number of courts in New Orleans exists for the power it possesses to decrease the number. Article 83 announces that the General Assembly may establish as many district courts as the public interests may require. It is within its discretion to determine how many district courts in New Orleans the public interests may require. If it should decide that the public interests require, more than seven district courts in New Orleans it may establish more. If it should decide that the public interests require a smaller number of district courts than seven, it has equally the right to establish a smaller number. The constitution vests in the Legislature the power to establish the number of district courts in New Orleans which in the judgment of the Legislature it may determine the public interests requires, wholly irrespective of any particular number of courts. The ever changing state of human affairs imposes upon the Legislature the duty of adapting its legislation to the various phases which the condition of the country and the wants of the community may from time to time assume. Upon this great *408principle the eighty-third article of the organic law empowers the General Assembly to increase in New Orleans the number of district courts whenever in its judgment the enforcement of the laws, the ends of justice, and the dispatch of the business of courts may require such increase; and in like manner to decrease the number when in its discretion public interests and public economy may require a decrease.
We are told this article of the constitution must be considered and interpreted in connection with the other articles oí the constitution on the same subject matter, the articles 81, 84, 97, 110, 122 and 158. Granted. Bub let us not overlook an important feature that is presented in this discussion, and that is, that article 83, so far as it relates to the organization of the district courts of New Orleans, is express and special. It is a well recognized rule that general legislation does not control special legislation on the same subiect matter. All those articles that treat of district courts, tenure of office, removal of judges, etc., as a general subject must be subordinated to article 83, so far as their provisions are in conflict or inconsistent with the special provisions of article 83 in relation to the district courts of New Orleans. By this rule we harmonize and give effect to each and every one of the articles we have just, enumerated, instead of becoming bewildered in a labyrinth of difficulties, vainly endeavoring to limit and circumbscribe the special provisions of article 83, by giving a controlling power over them to the general provisions of the other articles.
Articles 81 and 97 prescribe the manner and form of removing judges, which can only be done by impeachment or address, without any reference to the continuance of the office. These articles contemplate the removal of judges for mal-conduct in office, or for gross neglect in performing their duties, or for other causes. But can this article be invoked in behalf of an incumbent who, ex necessitate rei, ceases to exercise judicial functions from the abolishment of the court over which he presided ? Article 83, as we have seen, clothes the General Assembly with the power to establish in New Orleans the number of district courts it may deem requisite for the public interests, and that it is nob restricted to the establishment of any number. The case under consideration is in point. There were, previous to the act of the Legislature of fourteenth December, 1872, eight district courts of New Orleans. The General Assembly reduced the number to seven by abolishing two of those courts and establishing another. The General Assembly chose to establish seven district courts in New Orleans, deeming that number sufficient to subserve the public interests. There being eight, how else could it make the number seven without abolishing one of those courts? The warrant for so doing is clearly granted not only by the obvious spirit and meaning of that portion of article 83, which relates exclusively to *409the district courts of New Orleans, hut even by its very letter. The sentence is : “ For each district there shall be one district court, except in the parish of Orleans, in which the General Assembly may establish as many district courts as the public interests may require.” Does this language mean that the General Assembly has only the power to increase the number of district courts in New Orleans, and is powerless to abolish or dispense with one or more of those courts in order to Recrease the number, however much the public interests might demand it? _ Such an interpretation is surely not logical or sound.
It would seem, from the line of argument employed to deny the right or power of the General Assembly to reduce the number of district courts in New Orleans, that while it is contended that all the articles of the constitution bearing upon the subject of district courts, the term of office of the district judges, etc., should be talcen and construed together, still those using that argument rely upon each of those articles of a general character, separately considered, without its connection with all. They say in substance, quoting from article 84: “ The judges of the district courts shall hold their office for the term of four years,” therefore the Legislature can not deprive a district judge of his right to hold his office four years. This article separately considered renders the tenure of office of district judges absolutely fixed and irrevocable. The incumbent can not be removed for any cause whatever, because the article reads, “the district judges shall hold their office for four years,” and there is not in the article one word that authorizes the office they hold to be vacated. But what becomes of such a construction when we turn to articles 81 and 97'? We find that the tenure of office for four years is not absolute, but contingent upon good conduct and upon events that might authorize removal by address for reasonable cause.
All the judges of Louisiana hold their offices contingent upon the arising of causes which the constitution declares shall be ground for removal or dismissal. The district judges of New Orleans, by the special provision contained in article 83 of the constitution relating to the district courts of the city, hold office upon a contingency special and personal to them, namely, the happening of a stat-o of things that would authorize the General Assembly in its discretion to reduce the number of courts, when, in such an event, a judge or judges of the district courts of New Orleans, superseded by a legislative act sanctioned by the constitution, would become necessarily functus officio. There is in such a case no removal of an incumbent, because when the court he presided over is abolished, the office that appertained to that court ceases to exist and there is no office from which he could be removed. And where is there good and valid ground for complaint in *410such a case ? It might be characterized as one of the ills or inconveniences of office holding; but that there is a violation of right in such a case can not be maintained. The paramount law of the State confers the power upon the General Assembly to create or abolish district courts in New Orleans in the public interest. If in the exercise of that power an individual should be put to loss or inconvenience by losing the office he held, where is the wrong ? Did the office belong to him 1 Shall his convenience and interests be consulted rather than the public welfare 1 Is it meet that an unnecessary expense and burden should be kept upon the community to maintain a court not needed in order that the officeholder may be indulged in continuing in office 1 The judge who is elected or appointed to the office of district judge in the parish of Orleans, is elected or appointed to that office subject to this •contingency, that may or may not happen during his term. He accepts the office subject to its vacation, if the General Assembly determine that the public interests require it.
There seems to exist a belief that the incumbent of a public office •acquires what is frequently called a vested right, in the sense that he holds an absolute, indefeasible title or right to the office. Surely, while the provisions of the organic law that are intended to give efficiency and stability to the tenure of office, are to be sacredly maintained, we may not disregard other portions of that law, which for special reasons applying to particular offices, render incidentally the tenure of those offices precarious through paramount considerations of the public good.
The relator in this case, it appears, was elected to the office of district judge of the Seventh District Court of New Orleans at the general election in November, 1872. The State Constitution of 1868, containing the provisions in regard to the district courts of New Orleans which we have had under review, was then, as it is now, the paramount law of Louisiana. The abolishment of the court over which he presided was a legislative act, which the General Assembly of Louisiana had the constitutional power and right to perform. That act was not an ex post facto law. There was no contract or obligation violated by it. It was simply the exercise of a power and discretion with which the General Assembly was clothed before and at the time the relator came into office. Subject to the exercise of this power he sought and obtained the office which he filled. He has no just ground therefore to set up a violation of his constitutional rights. When the law was-enacted which dispensed with the Seventh District Court of New Orleans, he ceased to be the judge of that court, which, when the law abolishing it was promulgated, became a thing of the past. He was no longer authorized to exercise the functions of a judge. He was no longer called *411'upon to discharge the duties of a district judge. His claim for the salary which appertained to the office as long as it existed, is a just claim. His demand for salary after the office became extinct is not one that can be recognized.
From the operation of just and wholesome laws, real as well as imaginary hardships often arise, and frequently results occur which may cause regret from personal or private considerations. In the present case the act of the Legislature of fourteenth December, 1872, operates adversely to the interests of an able and upright judge; but no exception can on that account be taken to the law itself. Private advantage and private interests must yield to public advantage and public interests. We must give laws their proper force how much soever in isolated cases their operation may be opposed to individual interests.
We conclude that the decree of the court a qua in this case was correctly rendered.
Judgment affirmed.